Citation Nr: 1705026	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  13-14 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1965 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

Prostate cancer manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury, or disease, or to be related to exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim. 

The RO provided pre-adjudication VCAA notice by letters dated in January 2007, August 2007, and March 2009.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and, (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
In this case, VA's duty to provide an examination was not triggered.  While the Veteran does have a current diagnosis of prostate cancer, there is no evidence establishing an in-service event, injury, or disease.  There is no evidence in service of symptoms or diagnoses of prostate cancer, and the other medical evidence shows prostate cancer did not manifest until 2005.

The Veteran has also stated that his prostate cancer is related to herbicide exposure in service - specifically indicating that he was exposed to herbicides while stationed aboard the USS Constellation off the coast of the Republic of Vietnam (Vietnam).  However, there is no evidence from the Veteran's service or personnel records that he at any point set foot in the country of Vietnam.  Further, as will be explained in further detail below, there is no evidence specific to the Veteran's case that he was exposed to herbicides.  As there is no evidence of exposure to herbicides or of cancer either in service or within the first post-service year, VA did not have an obligation to provide an examination. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Service Connection

Generally, to establish service connection a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include cancer, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For cancer, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, service connection can be established based on herbicide exposure.  38 C.F.R. § 3.307(a)(6).  For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and, picloram.  38 C.F.R. § 3.307(a)(6)(i).  For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders.  See 38 C.F.R. § 3.309(e).  This presumption is specifically limited to those diseases listed.  Id.

The Veteran claims that he developed his prostate cancer as a result of herbicide exposure while aboard the USS Constellation in 1967 during his active service.  In his January 2010 notice of disagreement, the Veteran wrote that he was able to see the shore of Vietnam while he was deployed. 

In October 2006, Dr. T.M., a private physician, wrote that the Veteran had been under his care for prostate cancer since August 2005.  In November 2005, the Veteran underwent radioactive seed implantation to treat his prostate cancer.  The Veteran's PSA was still being monitored by Dr. T.M.  Therefore, the requirement for a current disability is met.
Turning to the second element, the preponderance of the evidence is against a finding of an in-service event, injury or disease.  The Veteran has not argued, and the STRs do not reflect, treatment for, or a diagnosis of prostate cancer while in service.  No complaints of symptoms associated with prostate cancer are of record, and the Veteran's December 1967 separation examination is silent for any notations of symptoms or a diagnosis of prostate cancer.  Indeed, both the Veteran and the medical evidence indicate that prostate cancer did not manifest until well after his separation from service.

Instead, the Veteran contends that his prostate cancer is due to in-service exposure to herbicides, and that this exposure resulted in his current prostate cancer.  The Veteran has not argued that he either set foot in Vietnam or that the USS Constellation docked at a shore or pier in Vietnam, operated in an inland waterway, or operated on close coastal waters for extended periods.  The U.S. Army and Joint Services Records Research Center (JSRRC) included a memorandum indicating it could not verify in-country service.  A memorandum from the Defense Personnel Records Information Retrieval System (DPRIS) reflects that there is no evidence in the command history or deck logs of the USS Constellation that it was deployed or docked anywhere in Vietnam other than Yankee Station in the Gulf of Tonkin. Thus, the Veteran's service aboard the USS Constellation does not qualify as service in the country of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

In the January 2010 notice of disagreement, the Veteran wrote that he was only 1 to 2 miles from the shore while he was aboard the USS Constellation.  He concluded that since he was close enough to see the shore he was close enough for Agent Orange to be swept to the ship.

With respect to the Veteran's contention that, due to his close proximity to the Vietnam coast, he was exposed to Agent Orange through the air, the Board notes that this matter has been settled.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Indeed, in upholding VA's requirement that a veteran must have been present within the land borders of Vietnam, the United States Court of Appeals for the Federal Circuit (Federal Circuit) essentially reaffirmed the VA's discretion to maintain a 'bright line' rule against those claiming presumptive exposure to herbicides via spray drift in the air off the coast.  See Id.  To extent that the Veteran asserts that he was exposed to herbicidal agents blowing from Vietnam, the Board finds the evidence does not show that he is competent to report on the nature of any airborne particulates that he may have been exposed to.  In essence, his contention that he may have been exposed to Agent Orange, or any other herbicide agent to be speculative and unsupported by the record.  Accordingly, the Board cannot find the Veteran's assertion that he was exposed to herbicides via wind to be probative evidence.

In short, there is no probative evidence of record establishing that the Veteran was actually exposed to herbicides during his service aboard the aircraft carrier USS Constellation while positioned at Yankee Station in the Gulf of Tonkin.  As there is no evidence of prostate cancer in service or actual exposure to herbicides, the Board finds the preponderance of the evidence is against a finding of an in-service event, injury, or disease.

Moreover, concerning the third element, there is no competent and credible evidence of record linking the Veteran's prostate cancer to herbicide exposure specifically or his active duty service generally.  While the Veteran has asserted his prostate cancer is related to service, the Veteran is not competent to provide such as opinion, as to do so requires expertise in the field of oncology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The private and VA treatment records associated with the claims file are silent for any opinions linking the Veteran's prostate cancer to either his active duty service generally or exposure to herbicides specifically.  The evidence only reflects that the Veteran underwent radioactive seed implantation to treat his prostate cancer in November 2005.  Prior to that date, the medical and lay evidence is silent for any indication that prostate cancer was present at any point.  

Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's prostate cancer is related to his active service, and therefore the third element is not met.  As neither the second nor the third element has been met, service connection for prostate cancer on a direct basis is not warranted.  38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with prostate cancer, which is encompassed by the term "malignant tumors," and is therefore considered a chronic disease for VA purposes.  38 C.F.R. § 3.309(a).  As such, both theories are potentially applicable in this case.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

However, the preponderance of the evidence is against a finding that the Veteran's prostate cancer either manifested to a sufficient degree in-service so as to identify the disease or manifested to a compensable level in the first post-service year.  As noted above, STRs are silent for treatment for or diagnosis of prostate cancer.  The Veteran's December 1967 separation examination is silent for any notations concerning symptoms of prostate cancer.  Post-service treatment records and the Veteran's lay statements are in agreement that the Veteran's prostate cancer did not manifest until well after his separation from active service.  As there is no evidence of in-service manifestation or manifestation within the first post-service year, service connection for prostate cancer based on the presumption in favor of chronic disease or continuity of symptomatology is not warranted in this case.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Concerning herbicide exposure, prostate cancer is a disability recognized by VA as being associated with herbicide exposure.  38 C.F.R. § 3.309(e).  However, as noted above, the Veteran does not have qualifying service in the country of Vietnam to be considered to have been presumptively exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  There is no evidence in the command history or deck logs of the USS Constellation that it was deployed or docked anywhere in Vietnam other than Yankee Station in the Gulf of Tonkin.  There is no evidence that the USS Constellation was ever deployed to the inland waterways, bays and harbors of Vietnam, and therefore whether service in any of those areas constitutes in-country service is not relevant to the current appeal.  See Gray v. McDonald, 27 Vet. App. 313 (2015).  Thus, the Veteran's service aboard the USS Constellation does not qualify as service in the country of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.

Further, as noted above the preponderance of the evidence is against a finding that the Veteran had actual exposure to herbicides while in service including through windborne elements.  As the Veteran had no actual or presumptive exposure to herbicides, presumptive service connection for prostate cancer based on exposure to herbicides in service is not warranted.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, that the Veteran's prostate cancer is causally related to his service, manifested within an applicable presumptive period, or that it is related to herbicide exposure.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Service connection for prostate cancer, claimed as due to herbicide exposure, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


